Exhibit 10.3

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

WOLVERINE TUBE, INC.

2007 STOCK NON-QUALIFIED STOCK OPTION PLAN

THIS AGREEMENT, dated as of March 29, 2007 (this “Agreement”), between Wolverine
Tube, Inc. (the “Company”) and                      (the “Participant”).

Preliminary Statement

The Participant, as an Eligible Employee of the Company or an Affiliate, was
granted a non-qualified stock option (the “Option”) on March 29, 2007 (the
“Grant Date”) to purchase the number of shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), set forth below, pursuant to the
Wolverine Tube, Inc. 2007 Stock Non-Qualified Stock Option Plan (as the same may
be amended from time to time, the “Plan”). The grant was made by the Board of
Directors of the Company as no committee had been appointed to administer the
Plan at the time of the Option grant. Unless otherwise indicated, any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan. A copy of the Plan as in effect on the date hereof has
been delivered to the Participant. By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan as in
effect on the date hereof and agrees to comply with the Plan, this Agreement and
all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1. Tax Matters. No part of the Option granted hereby is intended to qualify as
an “incentive stock option” under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). The Option is intended to comply with
Section 409A of the Code and this Agreement shall be construed and interpreted
in a manner consistent with such intent.

2. Grant of Option. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, the Participant is hereby granted an
Option to purchase from the Company                      shares of Common Stock
(the “Option Shares”), at the prices per share (the “Option Prices”) designated
with respect to the applicable portion of the Option set forth below, as
follows:

 

Portion of Option

   Option Prices

[40%]

   $ 1.10

[30%]

   $ 1.40

[30%]

   $ 2.20

3. Vesting and Exercise.

(a) The Option shall vest in tranches as provided below, which shall be
cumulative. The Options Price of a vested tranche (or portion thereof) shall be
determined on a pro rata basis based on the provisions of Section 2 above. To
the extent that the Option has become vested as provided below, the Option
thereafter may be exercised by the Participant, in whole or in part, in
accordance



--------------------------------------------------------------------------------

with Section 3(b) below and in accordance with Section 6.2(d) of the Plan,
including, without limitation, the filing of such written form of exercise
notice, if any, as may be required by the Committee or the Company and the
payment in full of the Option Price multiplied by the number of Option Shares
underlying the portion of the Option exercised; provided that payment of the
Option Price may be satisfied: (i) by having the Company retain Option Shares
that would otherwise be delivered upon exercise that are sufficient in value
(valued at their Fair Market Value as of the day immediately prior to the date
of exercise) to cover the payment of the Option Price; or (ii) by delivery to
the Company by the Participant of any previously owned shares of Common Stock.
Upon expiration of the Option, the Option shall be cancelled and no longer
exercisable. The following table indicates each date upon which the Participant
shall be vested and entitled to exercise the Option with respect to the
percentage of the Option indicated beside such date, provided that the
Participant has not had a Termination any time prior to such date (each of the
dates set forth below being herein called a “Vesting Date”):

 

Vesting Date

   Percentage of
Vested Option  

First anniversary of the Grant Date

   20 %

Second anniversary of the Grant Date

   40 %

Third anniversary of the Grant Date

   60 %

Fourth anniversary of the Grant Date

   80 %

Fifth anniversary of the Grant Date

   100 %

(b) The Participant shall in all cases be required to exercise the vested
percentage of the Option solely upon the earliest of the following events to
first commence:

 

  (i) at any time during the applicable fixed exercise period specified below:

 

Vesting Date

   Exercise Period

1/2 Tranche vesting in 2008

   2010

1/2 Tranche vesting in 2008

   2011

1/2 Tranche vesting in 2009

   2012

1/2 Tranche vesting in 2009

   2013

Full Tranche vesting in 2010

   2014

Full Tranche vesting in 2011

   2015

Full Tranche vesting in 2012

   2016

 

  (ii) at any time during the first full calendar year following the
Participant’s death or Disability;



--------------------------------------------------------------------------------

  (iii) if the Participant is a “specified employee,” (as defined under
Section 409A of the Code and in accordance with the rules specified by the
Company), following a separation from service (within the meaning of
Section 409A of the Code) without Cause as follows:

 

Separation From Service Occurs

  

Exercise Period

On or after January 1 to March 31   

90 day period following the six month period after separation

On or after April 1 to December 31   

90 day period commencing in the following calendar year provided that the 90 day
period does not commence prior to the six month period after separation

On or after January 1 to May 31   

30 day period following the six month period after separation

On or after June 1 to December 31   

30 day period commencing in the following calendar year provided that the 30 day
period does not commence prior to the six-month period after separation

 

  (iv) if the Participant is not a “specified employee,” following a separation
from service (within the meaning of Section 409A of the Code) without Cause as
follows:

 

Separation From Service Occurs

  

Exercise Period

On or after January 1 to October 1

  

90 day period following separation

On or after October 2 to December 31

  

90 day period commencing in the following calendar year

On or after January 1 to December 1 and is voluntary (other than an event that
would be grounds for a Cause termination)

  

30 day period following separation

On or after December 2 to December 31 and is voluntary (other than an event that
would be grounds for a Cause termination)

  

30 day period commencing in the following calendar year

(c) There shall be no proportionate or partial vesting in the periods prior to
each Vesting Date and all vesting shall occur only on the appropriate Vesting
Date, provided that the Management Agreement has not terminated at any time
prior to such Vesting Date.

(d) Notwithstanding the foregoing, the Participant may not exercise the Option
unless the Option Shares are then registered under the Securities Act. The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and the Participant may not exercise the
Option if the Company determines that such exercise would not be in compliance
with such laws and regulations. In addition, the Participant may not exercise
the Option if the terms of the Plan do not permit the exercise of Options at
such time.



--------------------------------------------------------------------------------

4. Option Term. The term of the Option shall be 10 years after the Grant Date
and the Option shall expire at 5:00 p.m. (Eastern Time) on the 10th anniversary
of the Grant Date, subject to earlier termination in the event of (a) the
Participant’s Termination as specified in Section 5 or (b) the failure of the
Participant to exercise the vested percentage of the Option in accordance with
Section 3(b).

5. Termination. Any portion of the Option that is not vested as of the date of
the Participant’s Termination for any reason shall terminate and expire as of
the date of such Termination.

6. Restriction on Transfer of Option. No part of the Option shall be subject to
Transfer other than by will or by the laws of descent and distribution. During
the lifetime of the Participant, the Option may be exercised only by the
Participant or the Participant’s guardian or legal representative. The Option
shall not be subject to levy by reason of any execution, attachment or similar
process. Upon any attempt to Transfer the Option or in the event of any levy
upon the Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, the Option shall immediately and
automatically become null and void.

7. Change in Control. In the event of a Change in Control, the Committee may, in
its sole discretion, cancel the Option subject to the terms and conditions
specified in the Plan and the requirements of Section 409A, effective at any
time within 30 days prior to or 12 months following a Change in Control (or
during such other time period permitted under Code Section 409A), provided that
the event giving rise to the Change in Control constitutes a “change in
ownership,” “change in effective control,” or “change in the ownership of a
substantial portion of the assets” of the Company under Section 409A of the
Code. The Committee may elect, in its sole discretion, to terminate the Options
to the extent permitted under Proposed Treasury Regulation
Section 1.409A-3(h)(2)(viii) or other regulations issued under Code
Section 409A.

8. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to the Option unless and until the Participant has
become the holder of record of the Option Shares. No adjustments shall be made
to the Option, the Option Shares or the Option Price for dividends in cash or
other property, distributions or other rights in respect of the Option or any
Option Shares, except as otherwise may be specifically provided for in the Plan.
No shares of Common Stock shall be issued unless and until payment therefor has
been made or provided and any required conditions under the Plan are satisfied.

9. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes any prior agreements and understandings
(whether written or oral) between the Company and the Participant with respect
to the subject matter hereof.



--------------------------------------------------------------------------------

10. Notices. Any notice or communication given hereunder (each a “Notice”) shall
be in writing and shall be sent by personal delivery, by courier or by United
States mail (registered or certified mail, postage prepaid and return receipt
requested), to the appropriate party at the address set forth below:

If to the Company, to:

Wolverine Tube, Inc.

200 Clinton Avenue West, Suite 1000

Huntsville, Alabama 35801

Facsimile:        (        )        -        

Attention:         [                          ]

If to the Participant, to the address for the Participant on file with the
Company

; or such other address or to the attention of such other person as a party
shall have specified by prior Notice to the other party. Each Notice will be
deemed given and effective upon actual receipt (or refusal of receipt).

11. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Company or its Affiliates
will employ or continue to employ the Participant during the entire, or any
portion of the, term of this Agreement, including but not limited to any period
during which any Option is outstanding, nor does it modify in any respect the
Company’s or its Affiliates’ right to terminate or modify the Participant’s
employment.

12. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

13. 409A. NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY, THIS
OPTION IS DEEMED TO BE DEFERRED COMPENSATION UNDER SECTION 409A OF THE CODE AND
THE COMPANY SHALL BE PERMITTED TO AMEND THE PLAN AND THE OPTION TO COMPLY WITH
SECTION 409A WITHOUT THE PARTICIPANT’S CONSENT. THE COMPANY SHALL HAVE NO
LIABILITY TO THE PARTICIPANT OR OTHERWISE IF THE OPTION AND ANY AMOUNTS PAID OR
PAYABLE THEREUNDER ARE SUBJECT TO SECTION 409A OF THE CODE.

14. Counterparts. This Agreement may be executed with counterpart signature
pages or in separate counterparts each of which shall be an original and all of
which taken together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

[Remainder of Page Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

WOLVERINE TUBE, INC.

By:

 

 

Title:

 

 

PARTICIPANT

 

 

[Name] [Social Security Number]

I,                                         , the spouse of the Participant, do
hereby join with my spouse in executing this Agreement and do hereby agree to be
bound by all of the terms and provisions thereof.

 

 

Name: